EXHIBIT 10.28

 

CONVERTIBLE LOAN AGREEMENT

 

This Convertible Loan Agreement (“Agreement”) is made as of October 30, 2017, by
and between NULEAF SPARKS CULTIVATION, LLC a Nevada limited liability company
(“NuLeaf Cultivation” or “NuLeaf Borrower”) and MEDIFARM III, LLC, a Nevada
limited liability company (the “Lender”).

 

RECITALS

 

A. On or about November 3, 2014, NuLeaf Cultivation was granted a certain
provisional certificate (the “Provisional Certificate”) necessary to own and
pursue the construction and operation of medical marijuana cultivation
establishment as defined by NRS 453A.116 (the “MME Cultivation Facility”).

 

B. NuLeaf Cultivation has entered into a lease agreement for certain premises at
859 Deming Way, Sparks, Nevada (the “Leased Premises”) to develop, construct and
operate the MME Cultivation Facility and has commenced construction at the
Leased Premises;

 

C. NuLeaf Cultivation seeks additional capital to complete construction and for
preopening and operating expenses via convertible note financing (the
“Convertible Note Financing”).

 

D. The Lender has agreed to provide the Convertible Note Financing through a
convertible loan to NuLeaf Cultivation in the principal amount of Three Million
Six Hundred Nineteen Thousand One Hundred Thirty Four Dollars and 02/100
($3,619,134.02) (the “Loan”) to be used for the development, construction,
furnishing, and operation of the MME Cultivation Facility and repayment of debt
incurred by NuLeaf Cultivation or its affiliates.

 

E. NuLeaf Cultivation shall execute a convertible promissory note to evidence
the Loan payable to the Lender in the stated principal amount of the Loan (the
“Note”), where the Note shall be secured and shall be convertible into
fifty-percent (50%) of the outstanding membership interests in NuLeaf
Cultivation upon conversion, as described herein.

 

F. The Provisional Certificate remains subject to final approval and
registration (each, a “License Activation”) with the State of Nevada by the MME
Cultivation Facility on or before May 27, 2016 (as it may be extended, the
“Activation Deadline”), as well as, any applicable political subdivision of the
State of Nevada, where such License Activations were all achieved prior to the
applicable Activation Deadlines.

 

G. This Agreement, the Note, together with all of their exhibits, and all other
documents which evidence, guaranty, secure or otherwise pertain to the Loan,
collectively constitute the “Loan Documents.”

 

  -1-

   



 

Agreement

1. Terms and Conditions

 

1.1 Loan Amount. On the basis of the representations, warranties and covenants
of NuLeaf Cultivation contained herein and subject to the terms and conditions
set forth herein and in the other Loan Documents, the Lender agrees to lend to
NuLeaf Cultivation the Loan in the principal sum of Three Million Six Hundred
Nineteen Thousand One Hundred Thirty Four Dollars and 02/100 ($3,619,134.02)
(the “Principal Amount”), to be evidenced by the Note, where the proceeds of the
Loan shall be used for the uses as set forth in the Section 1.4 of this
Agreement. The Loan shall be made pursuant to the terms and conditions of this
Agreement and shall be evidenced by, and subject to, the terms of the Note, and
the Principal Amount shall be disbursed upon satisfaction of the conditions
stated in Article 3 below.

 

1.2 Rate. During the term of the Loan, interest shall accrue on the outstanding
Principal Amount and NuLeaf Cultivation shall make payments to the Lender as
follows:

 

(a) Interest Rate. The outstanding Principal Amount shall bear interest from the
date of the Loan at a rate of six percent (6%) per annum; provided, however, in
the event that NuLeaf Cultivation has obtained, or entered into an agreement to
obtain, additional capital and/or financing during the term of the Note bearing
a minimum rate of return, preferred return or interest rate in excess of the
then stated interest rate of the Loan, the Loan shall immediately bear interest
at the higher rate, where said increase shall be effective upon the date on
which the higher rate starts to accrue.

 

(b) Interest Payment Dates. Accrued interest, computed in accordance with the
foregoing, shall be due and payable on a quarterly basis, as described in the
Note.

 

1.3 Priority. The Loan shall rank senior to any and all other loans, advances,
debts, liabilities, obligations, covenants and duties of NuLeaf Cultivation.

 

1.4 Use of Proceeds. The proceeds of the Loan shall be used for certain approved
costs and expenses (the “Budgeted Costs”) and for repayment of existing debt
incurred by NuLeaf Cultivation or any of its affiliated entities. Budgeted Costs
shall include but is not limited to the following:

 

(a) The construction the improvements, including all permits, fees, and other
hard and soft costs required for the MME Cultivation Facility opening (the
“Improvements”);

 

(b) The cost of furnishings, fixtures, and equipment for the MME Cultivation
Facility, including equipment, security system, point-of-sale registers,
security cameras, software, tables, and chairs, to the extent not financed by a
lessor, vender, or other lender of NuLeaf Cultivation (“FFE”);

 

(c) The payment of rent for the MME Cultivation Facility (the “Rent Payments”);
and

 

  -2-

   



 

(d) The Loan shall be also used as directed by the manager of NuLeaf Cultivation
for purposes of repayment of debt incurred by NuLeaf Cultivation or its
affiliated entities incurred as working capital, startup and MME Cultivation
Facility opening expenses, and other costs of the MME Cultivation Facility.

 

1.5 Closing and Disbursement. The Lender is not required to disburse the Loan
until all Loan Documents are duly executed.

 

1.6 Inspection by the Lender. NuLeaf Cultivation will cooperate with the Lender
or its designated representative in arranging for inspections of the progress of
the construction from time to time at the MME Cultivation Facility including an
examination of (a) the Improvements, (b) construction materials, (c) all plans
and shop drawings which are or may be kept at the respective construction site,
(d) any contracts, bills of sale, statements, receipts or vouchers in connection
with the Improvements, (e) all work done, labor performed, materials furnished
in and about the Improvements, including, but not limited to FFE, and (f) all
books, contracts and records of NuLeaf Cultivation. The above enumerated items
are not exhaustive.

 

1.7 Disclosure of Related Parties. Lender acknowledges that Kenneth H.
Kuykendall is the Co-Manager of NuLeaf Cultivation and the general contractor
for the MME Cultivation Facility. Mr. Kuykendall’s wife, Puoy K. Premsrirut,
Esq., serves as counsel for NuLeaf Cultivation.

 

2. Licensing; Conversion

 

2.1 Licensing. The parties hereto acknowledge that in order for the Loan to be
converted into membership interests in NuLeaf Cultivation (the “Conversion”),
the Lender must be approved by the State of Nevada, as well as any applicable
political subdivision of the State of Nevada (together, the “Regulatory
Authorities”), as an owner of NuLeaf Cultivation.

 

2.2 Generally. As provided in this Article 2, the principal amount of the Loan
will be convertible into fifty percent (50%) of the outstanding Membership
Interest of NuLeaf Cultivation (the “Membership Interests”) upon receipt of
approval by the Regulatory Authorities (the “Conversion Date”). Upon the
Conversion Date, the principal amount of the Loan so converted shall be deemed
to have been paid in full, and all security interests and other obligations of
NuLeaf Cultivation under the Loan Documents securing or pertaining to that Loan
will be released. The Lender shall be governed by the terms and provisions of
the Operating Agreement of NuLeaf Cultivation (the “Operating Agreement”), if
and only if the Conversion has occurred.

 

3. Covenants of NuLeaf Cultivation

 

For so long as the Loan and the Membership Interests are outstanding, NuLeaf
Cultivation acknowledges and agrees to perform, maintain and keep in compliance
each of the covenants set forth below, unless the prior written approval of
Lender specifically waiving compliance has been obtained.

 

3.1 Good Standing; Governance. NuLeaf Cultivation shall continue to be duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and shall continue to have all the requisite power and authority to own,
lease and operate its properties and to carry on its business as currently
conducted. The articles of organization of NuLeaf Cultivation and the Operating
Agreement are attached hereto as Schedule 3.2(a) and Schedule 3.2(b).

 

  -3-

   



 

3.2 Commencement and Completion of Construction. NuLeaf Cultivation has
commenced construction of the Improvements, and shall diligently continue
construction of the Improvements to completion. NuLeaf Cultivation shall
construct the Improvements in a good and workmanlike manner in accordance with
the plans, specifications, and applicable law.

 

3.3 Legal Requirements. NuLeaf Cultivation shall comply with all laws,
regulations, orders, building codes, restrictions and requirements of, and all
agreements with and commitments to, all governmental, judicial or legal
authorities having jurisdiction over the MME Cultivation Facility, its business,
and this Agreement, including those pertaining to the construction and operation
of the Improvements, and with all recorded covenants and restrictions affecting
the MME Cultivation Facility (all collectively, the “Requirements”).
Notwithstanding the foregoing, the Lender acknowledges the following:

 

THE NULEAF BUSINESS MAY NOT COMPLY FULLY WITH FEDERAL LAW AS IT CURRENTLY
EXISTS.

 

MARIJUANA IS AGAINST FEDERAL LAW, including consumption, possession,
cultivation, distribution, manufacturing, dispensing, and possession with intent
to distribute. Federal Law supersedes Nevada Law and that in entering the
medical marijuana business,

 

YOU MAY BE SUBJECT TO CRIMINAL PROSECUTION AND POTENTIAL CIVIL FORFEITURE OF
YOUR ASSETS REGARDLESS OF NEVADA LAW.

 

3.4 Permits, Licenses and Approvals. NuLeaf Cultivation shall obtain, comply
with and keep in effect all permits, licenses and approvals which are required
to be obtained from governmental bodies in order to construct, occupy, and
operate the MME Cultivation Facility. NuLeaf Cultivation shall deliver copies of
all such permits, licenses and approvals to the Lender or its designated
representative upon written request of the Lender. Notwithstanding the
foregoing, the Lender acknowledges that the Provisional Certificate is subject
to further conditions and approvals pending with the licensing authorities,
respectively. While NuLeaf Cultivation and its affiliates shall continue to
diligently pursue all final approvals, there is no guarantee that the
Provisional Certificate shall result in final approval of the MME Cultivation
Facility location, or operation, which remain subject at all times to revocation
or denial, in the discretion of the licensing authorities.

 

3.5 Protection Against Lien Claims. NuLeaf Cultivation shall promptly pay or
otherwise discharge all claims and liens, or otherwise contest them in the
manner provided for in NRS Chapter 108. This applies for labor done and
materials and services furnished in connection with the construction of the
Improvements and all other expenditures and obligations related to the MME
Cultivation Facility.

 

3.6 Insurance. NuLeaf Cultivation shall obtain and maintain permanent All Peril
insurance coverage as appropriate, satisfactory to Lender, on the real estate
and personal property. The limits, coverage, forms, inception and expiration
dates and cancellation provisions of all such policies shall reasonable and
customary for the industry.

 

  -4-

   



 

3.7 Right to Accounting. The Lender may require NuLeaf Cultivation to provide an
accounting of the use of Loan proceeds and provide full and free access, during
regular business hours to the books, records, and personnel of NuLeaf
Cultivation.

 

3.8 Notices. NuLeaf Cultivation shall promptly notify the Lender as provided in
Section 8.1 below in writing of (where any such notice provided under this
Section shall not cure any breach of this Agreement or affect any right or
remedy of the Lender):

 

(a) Any litigation or regulatory action or threat of litigation or regulatory
action affecting NuLeaf Cultivation where the amount claimed is Fifty Thousand
Dollars ($50,000.00) or more or affects the MME Cultivation Facility;

 

(b) Any notice that NuLeaf Cultivation may receive from any governmental,
judicial or legal authority, of any claim or assertion that the MME Cultivation
Facility, materially fails in any respect to comply with any of the
Requirements; or

 

(c) Knowledge or facts indicating that any of and the representations and
warranties by NuLeaf Cultivation or any of the Loan Documents proves to have
been intentionally and materially false or intentionally misleading, or to have
intentionally omitted a material fact, the omission of which makes any such
representation or warranty materially misleading when made.

 

3.9 No Encumbrances. With the exception of any first trust deeds for real
property granted in favor of NuLeaf, Inc., and the security interests granted in
favor of MTM Ventures, NuLeaf Cultivation shall not grant mortgages, pledges,
assessments, security interests, leases, liens, adverse claims, levies, charges
or other encumbrances of any kind on any assets of or any equity interests in
NuLeaf Cultivation without the prior written consent of the Lender.

 

4. Covenants of the Lender.

 

4.1 Mandatory Applications for Suitability and Transfer of Ownership. Upon
closing, the Lender shall promptly apply for all permits, licenses and approvals
which are required to be obtained from Regulatory Authorities in order to own
and operate the MME Cultivation Facility, including the submittal of
applications and all information requested by the State and local jurisdictions.
The Lender shall promptly deliver copies of personal suitability questionnaires,
fingerprints, waivers and background search authorizations, financial records
(including bank statements and tax returns) to each of the licensing authorities
as necessary for approval of Lender to convert the Loan into the Membership
Interests, in conjunction with the MME Cultivation Facility. The Lender shall
continue to diligently pursue all final approvals, all transfer of ownership
forms to request suitability and approval of such transfer as contemplated by
the conversion.

 

4.2 Conversion. The Lender shall perform all tasks necessary to effect
conversion of the Loan into the Membership Interests as soon as possible. The
Lender shall promptly remove and/or substitute any other Lender that is
determined not suitable for ownership interest in NuLeaf Cultivation and,
indirectly, by the applicable licensing authorities, promptly, and provide
evidence to NuLeaf Cultivation of such removal and/or substitution.

 

  -5-

   



 

5. Cooperation.

 

Each party hereto shall use commercially reasonable efforts to take all action
reasonably necessary to consummate the transactions contemplated by this
Agreement. In addition, each of the parties shall (1) give any required notices
to third parties, (2) use its commercially reasonable efforts to obtain or
cooperate with the other party to obtain, as applicable, all required third
party consents, and (3) as promptly as practicable after the execution of this
Agreement, use its commercially reasonable efforts to obtain any required
authorizations, consents and approvals of any governmental agencies or
authorities.

 

6. Representations and Warranties of NuLeaf Cultivation.

 

NuLeaf Cultivation promises that each representation and warranty set forth
below is true, accurate and correct as of the date of this Agreement and as of
the Conversion Date.

 

6.1 Organization, Good Standing and Capitalization of NuLeaf Cultivation.

 

(a) Organization and Good Standing. NuLeaf Cultivation is a limited liability
company duly incorporated, validly existing and in good standing under the laws
of the State of Nevada, and has all the requisite power and authority to own,
lease and operate its properties, to carry on its business as currently
conducted, and to perform all of its obligations under the Loan Documents.
NuLeaf Cultivation is not in default under or in violation of its organization
documents.

 

(b) Capitalization. All of the issued and outstanding membership interest of
NuLeaf Cultivation is owned by Nuleaf, Inc., a Nevada corporation. There are no
outstanding or authorized subscriptions, warrants, options, conversion rights,
exchange rights or other commitments obligating NuLeaf Cultivation to issue,
transfer, sell, convert or otherwise dispose of any membership interest in
NuLeaf Cultivation.

 

(c) Qualified to do Business. Subject to the licensing contingencies described
in Section 3.4, NuLeaf Cultivation is duly qualified to do business, is validly
licensed and is in good standing in the jurisdictions where the conduct of the
NuLeaf Cultivation business requires it to be so qualified and/or licensed.

 

6.2 Reserved.

 

6.3 Authority. To its actual knowledge after due inquiry, NuLeaf Cultivation has
complied with any and all laws and regulations concerning its organization,
existence and the transaction of its business. Subject to Section 3.4, NuLeaf
Cultivation has the right and power to own, construct and operate the MME
Cultivation Facility and to perform any act necessary in furtherance of the
foregoing.

 

  -6-

   



 

6.4 Enforceability; No Consents. Subject to the consent of MTM Ventures and the
existing financing and security interests in favor of MTM Ventures, NuLeaf
Cultivation is authorized to execute, deliver and perform under the Loan
Documents, and is authorized to perform all obligations necessary for the
Conversion (subject to Lender suitability and all regulatory approvals). Those
documents are valid and binding obligations of NuLeaf Cultivation, where neither
the execution, delivery, or performance of the Loan Documents will directly or
indirectly contravene, conflict with, or violate any organization document of
NuLeaf Cultivation, or have any material adverse effect or result on NuLeaf
Cultivation, not contemplated by the Loan Documents.

 

6.5 No Violation. Except as set forth on Schedule 6.5 to this Agreement, NuLeaf
Cultivation is not, and has not been, (a) in violation of any law, order, rule,
ordinance, regulation, judgment, injunction, order, decree, license, permit, or
authorization and (b) the execution, delivery and performance by NuLeaf
Cultivation of the Loan Documents do not and will not directly or indirectly
(with or without notice or lapse of time) (i) conflict with or violate any of
the provisions of the organizational documents of NuLeaf Cultivation, or (ii)
conflict with, violate or result in a breach of the terms, conditions or
provisions of, constitute a default under, or give to any other person or entity
any right of termination or acceleration under, any law, order, rule, ordinance,
regulation, judgment, injunction, order, decree, material contract, license,
permit, authorization or other agreement or instrument to which NuLeaf
Cultivation is a party, or by which NuLeaf Cultivation is bound.

 

6.6 No Claims. Except as set forth on Schedule 6.6 to this Agreement, (a) there
are no claims, actions, proceedings or investigations pending or proceeding
against NuLeaf Cultivation; and (b) to the best of knowledge of NuLeaf
Cultivation, there has been no threat or any other communication or notice of
the risk of any such claim, action, proceeding or investigation.

 

6.7 Financial Information. As set forth on Schedule 6.7 to this Agreement, all
financial information which has been and will be delivered to the Lender,
including all information relating to the financial condition of NuLeaf
Cultivation, fairly and accurately represents the financial condition being
reported on nor has any material facts been omitted, including obligations,
claims, or duties owed to employees of NuLeaf Cultivation.

 

6.8 Material Contracts. Schedule 6.8 contains a list of Material Contracts (as
defined herein) for which NuLeaf Cultivation is a party or which are necessary
to own, construct and operate the MME Cultivation Facility, as now conducted or
as will be necessary in furtherance of the development and operations of the MME
Cultivation Facility. “Material Contracts” shall mean all agreements, leases,
contracts, orders, commitments (whether written or oral and including any
amendments, supplements and other modifications thereto) to which NuLeaf
Cultivation is a party or which are binding on NuLeaf Cultivation as of the date
of this Agreement, and/or are entered into by NuLeaf Cultivation in the ordinary
course of business between the date hereof and the Conversion Date (including
without limitation, all customer contracts, service contracts, supplier
contracts, leases, licenses, purchase agreements, and employment agreements)
that:

 

(a) Obligates NuLeaf Cultivation or any of its affiliates to pay or perform
services, or entitles NuLeaf Cultivation or any of its affiliates to receive, an
amount or services valued, in excess of $100,000 annually;

 

  -7-

   



 

(b) Is an employment agreement for upper level management or consultant, or
collective bargaining agreement;

 

(c) Contains covenants that purport to restrict the business activity of NuLeaf
Cultivation or limit the freedom of any NuLeaf Cultivation to engage in any line
of business or to compete; or

 

(d) Contains a guaranty or other similar undertaking with respect to a
contractual performance extended by NuLeaf Cultivation which undertaking could
reasonably be expected to result in payment by NuLeaf Cultivation of an amount
in excess of $100,000.

 

NuLeaf Cultivation has made available to the Lender true and complete copies of
all Material Contracts in electronic form (including any leases or property
information for the MME Cultivation Facility), where all Material Contracts are
currently in full force and effect and are unmodified, where there are no
defaults or breaches by NuLeaf Cultivation under the Material Contracts and, to
the best knowledge of NuLeaf Cultivation, where there are no defaults or
breaches by any other party thereto. To the actual knowledge of NuLeaf
Cultivation, no event has occurred or circumstance exists that (with or without
notice or lapse of time) may contravene, conflict with, or result in a violation
or breach of, or give NuLeaf Cultivation the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate or modify, any Material Contracts.

 

6.9 Intellectual Property Rights. For the purposes of this Agreement,
“Intellectual Property Rights” shall mean any and all intellectual property
rights of whatever nature and in whatever form including all inventions,
patents, trademarks, service marks, registered designs, domain names, pending
applications for any of the foregoing, trade and business names, brand names,
unregistered trademarks and service marks, unregistered designs and rights in
designs, trade dress, trade secret, formula, copyrights, database rights, rights
in software, moral rights, know-how, other intellectual property rights and
other similar or equivalent industrial, intellectual or commercial rights or
property subsisting under the laws of every jurisdiction throughout the world
whether registered or not, and whether vested, contingent or future, and all
goodwill, divisions, continuations, continuations-in-part, substitutes,
reversions, renewals and extensions of any of the foregoing, as well as the
rights to sue for past, present, and future infringement of any and all such
intellectual property rights.

 

(a) Schedule 6.9 to this Agreement contains an accurate and complete list and
description (showing in each case the registered owner, expiration date and
registration or application number, if any) of all Intellectual Property Rights
(including all domain names and all assumed or fictitious names under which
NuLeaf Cultivation is conducting its business) owned by NuLeaf Cultivation or
any of its affiliates that is registered with, or applied for registration with,
any government entity.

 

(b) To the actual knowledge of NuLeaf Cultivation, neither NuLeaf Cultivation
nor any of its affiliates has infringed or misappropriated any Intellectual
Property Rights of any other person or entity and have not received notice of
any such infringement or misappropriation of any Intellectual Property Rights.

 

  -8-

   



 

(c) NuLeaf Cultivation has used commercially reasonable measures, to protect (i)
the privacy and security of customer and employee financial and personal
information, and (ii) to prevent the unauthorized disclosure or use of its
confidential information and trade secrets.

 

6.10 Taxes. NuLeaf Cultivation has filed all required state, federal and local
income tax returns and has paid all taxes which are due and payable and knows of
no basis for any additional assessment of taxes, including an audit or other
proceeding by any taxing authority, the existence of an encumbrance or lien for
unpaid taxes, and taxes deriving from related entities or other ownership
interests of NuLeaf Cultivation.

 

6.11 Utilities. All utility services, including gas, water, sewage, electrical
and telephone, which are necessary to develop and occupy the MME Cultivation
Facility are available at or within the boundaries of the leased premises. In
the alternative, NuLeaf Cultivation has taken all steps necessary to assure that
all utility services will be available upon completion of the Improvements.

 

6.12 Not a “Foreign Person”. NuLeaf Cultivation is not a “foreign persons”
within the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986,
as amended from time to time.

 

6.13 Insurance. Lender has been provided copies of insurance policies,
certificates and coverages of NuLeaf Cultivation and the material information
with respect to each insurance policy (including policies providing property,
casualty, liability, workers’ compensation coverage and bond and surety
arrangements) maintained by NuLeaf Cultivation. NuLeaf Cultivation has disclosed
any information relating to notice of cancellation or any other indication that
any insurance policy, certificate or coverage is no longer in full force or
effect, will not be renewed, or any issuer is not willing or able to perform its
obligations.

 

6.14 Environmental Matters. Subject to Section 3.4, (a) NuLeaf Cultivation is in
compliance with all applicable environmental laws, regulations, ordinances,
orders, writs, decrees and judgments and has obtained and is in compliance with
all required environmental permits and approvals, and (b) there are no
environmental actions pending or, threatened, against NuLeaf Cultivation or any
of its affiliates.

 

7. Default and Remedies

 

7.1 Events of Default. NuLeaf Cultivation will be in default under this
Agreement upon the occurrence of any one or more of the following events
(“Events of Default”):

 

(a) Any failure to pay any amount due under the Loan Documents, including,
without limitation, the principal of or interest on the Note, when the same
shall become due and payable;

 

(b) Any material breach of the obligations contained in the Loan Documents,
including but not limited to the covenants set forth in Article 3;

 

  -9-

   



 

(c) Any representation or warranty of NuLeaf Cultivation in this Agreement or
any of the Loan Documents proves to have been intentionally and materially false
or intentionally misleading;

 

(d) NuLeaf Cultivation becomes insolvent or the subject of any bankruptcy or
other voluntary or involuntary proceeding, in or out of court, for the
adjustment of debtor‑creditor relationships (“Insolvency Proceeding”); and, in
the case of an involuntary Insolvency Proceeding, such Insolvency Proceeding is
not dismissed within ninety (90) days after filing; and

 

(e) Occurrence of any other Event of Default as defined in the Note or any of
the Loan Documents.

 

7.2 Remedies. Upon the occurrence of an Event of Default, the Lender shall have
all of the rights and remedies specified in this Agreement and in the Loan
Documents and all rights and remedies (which are cumulative and not exclusive)
available under applicable law or in equity, including, but not limited to, the
repayment of the Loan no later than fifteen (15) days after written demand
thereof by the Lender.

 

(a) If NuLeaf Cultivation becomes the subject of any Insolvency Proceeding, all
of the obligations under the Loan Documents shall automatically become
immediately due and payable upon the filing of the petition commencing such
proceeding, all without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character. Upon the occurrence of any other Event of Default, all of the
obligations under the Loan Documents may become immediately due and payable
without notice of default, presentment or demand for payment, protest or notice
of nonpayment or dishonor, or other notices or demands of any kind or character,
all at Lender’s option, in its sole discretion.

 

8. Miscellaneous Provisions

 

8.1 Notices. All notices required under this Agreement shall be personally
delivered or sent by confirmed telefacsimile transmission, recognized overnight
courtier, or certified or registered mail, postage prepaid, to the addresses set
forth on the signature page of this Agreement, or to such other addresses as the
Lender and NuLeaf Cultivation may specify from time to time in writing, and
shall be effective upon the earlier of receipt or first attempted delivery.

 

8.2 Attorneys’ Fees. In the event of a lawsuit or arbitration proceeding, the
prevailing party is entitled to recover costs and reasonable attorneys’ fees
(including the reasonable allocated costs of in-house counsel) incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator.

 

8.3 Applicable Law. This Agreement is governed by the laws of the State of
Nevada, without regard to the choice of law rules of that State. All lawsuits,
any claim, demand, action or cause of action arising from or related to this
Agreement shall exclusively be brought to and adjudicated in the courts of Clark
County, Nevada.

 

  -10-

   



 

8.4 Heirs, Successors and Assigns; Participations. The terms of this Agreement
shall bind and benefit the heirs, legal representatives, successors and assigns
of the parties; provided, however, that NuLeaf Cultivation may not assign this
Agreement or any Loan funds, or assign or delegate any of its rights or
obligations, without the prior written consent of Lender in each instance.

 

8.5 Force Majeure. If the work of construction is directly affected and delayed
by fire, earthquake or other acts of God, strike, lockout, acts of public enemy,
riot, insurrection, or governmental regulation of the sale or transportation of
materials, supplies or labor, NuLeaf Cultivation must notify the Lender in
writing within fifteen (15) calendar days after the event occurs which causes
the delay.

 

8.6 Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall in no way affect any other provision.

 

8.7 Interpretation. Whenever the context requires, all words used in the
singular will be construed to have been used in the plural, and vice versa, and
each gender will include any other gender. The captions of the sections of this
Agreement are for convenience only and do not define or limit any terms or
provisions. The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.” No listing of
specific instances, items or matters in any way limits the scope or generality
of any language of this Agreement. Time is of the essence in the performance of
this Agreement by NuLeaf Cultivation. The schedules and exhibits to this
Agreement are hereby incorporated in this Agreement as if fully set forth
herein.

 

8.8 Amendments. This Agreement may not be modified or amended except by a
written agreement signed by the parties.

 

8.9 Counterparts. This Agreement and any attached consents, schedules, or
exhibits requiring signatures may be executed in counterparts, and all
counterparts shall constitute but one and the same document.

 

8.10 Language of Agreement. The language of this Agreement shall be construed as
a whole according to its fair meaning, and not strictly for or against any
party.

 

8.11 Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.

 

8.12 Waiver of Right to Trial by Jury. Each party to this Agreement hereby
knowingly, voluntarily, and intentionally waives any right to trial by jury of
any claim, demand, action or cause of action (a) arising under the Loan
Documents, including, without limitation, any present or future modification
thereof or (b) in any way connected with or related or incidental to the
dealings of the parties hereto or any of them with respect to the Loan Documents
(as now or hereafter modified) or any other instrument, document or agreement
executed or delivered in connection herewith, or any course of conduct, course
of dealing, or statements (whether verbal or written), in each case whether such
claim, demand, action or cause of action is now existing or hereafter arising,
and whether sounding in contract or tort or otherwise; and each party hereby
agrees and consents that any such claim, demand, action or cause of action shall
be decided by court trial without a jury, and that any party to this Agreement
may file an original counterpart or a copy of this section with any court as
written evidence of the consent of the parties hereto to the waiver of any right
they might otherwise have to trial by jury.

 

[SIGNATURE PAGE FOLLOWS]

 

  -11-

   





 

IN WITNESS WHEREOF, the parties hereto have executed this Convertible Loan
Agreement, or caused this Convertible Loan Agreement to be executed by their
duly authorized officers, as of the date first written above.

 

 



BORROWER:

 

LENDER:

 

 

 

 

 

 

 

NULEAF SPARKS CULTIVATION, LLC,

a Nevada limited liability company

 

MEDIFARM III, LLC,

a Nevada limited liability company

 

 

 

 

 

 

 

By:

NULEAF, INC., a Nevada corporation

 

By:

 

 

 

 

 

Title:

Authorized Managing Member

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

Title:

President

 

Title:

Manager

 







Address for Notices:

 

Address for Notices:

 

 

 



P.O. Box 777326

Henderson, NV 89077

Fax: ________________________

 



2040 Main Street, Suite 225

Irvine, CA 92614

Fax: _________________________

 

 

 



With a copy to:

Brown Brown & Premsrirut

520 South Fourth Street

Las Vegas, NV 89101

Attn: Puoy K. Premsrirut, Esq.

Tel: (702) 384-5563

Fax: (702) 385-6965

 



With a copy to:

 

 



-12-



 